Allow me
first of all to address my warmest congratulations to
Mr. Jean Ping on his election as President of the
General Assembly at its fifty-ninth session. Allow me
also to pay a well-deserved tribute to Mr. Ping’s
eminent predecessor, Mr. Julian Hunte, whose great
vitality enabled him to relaunch the discussion on the
revitalization of the General Assembly and to give a
new impetus towards coordination among the
Organization’s main bodies. Finally, I would like to
express to the Secretary-General, Mr. Kofi Annan, the
great appreciation of the people and Government of
Benin for his work as head of our Organization; we
commend him for his courage, his skill and his vision
of world affairs.
People from every corner of the planet are
placing great hope in our work over the course of this
session to give hope and life to their legitimate
aspirations. That can only be achieved if we all work
9

together, with conviction and determination, to
consolidate our commitment to multilateralism.
Yes, in order to survive, our world, more than
ever before, needs multilateral cooperation based on
the principles enshrined in the Charter of the United
Nations. Yes, more than ever before the principles of
the Charter must be implemented with an acute sense
of responsibility and a clear understanding of their
purpose, which is to promote international peace and
security and economic and social development as
essential prerequisites for the promotion and protection
of human dignity.
Yes, it is now on the basis of human dignity that
we are to measure the validity and accuracy of any
national or international policy. We therefore urge
every Member of the United Nations to examine their
consciences and to make changes accordingly, so that
we can give that approach its fullest meaning. It is on
this issue that the challenges are the greatest, as can be
seen by the blind abuse and violence that is carried out
on a massive scale by terrorists and armed groups
against innocent civilians.
With respect to armed conflicts and their
consequences, we must redouble our past efforts to
enhance our ability to act preventively, doing all we
can to quickly and effectively defuse potential sources
of conflicts and neutralize the seeds of conflict
situations before they germinate. As we have no other
choice but to cure — since we have been unable to
prevent — we have to considerably increase United
Nations capabilities in the areas of peacekeeping and
management of post-conflict situations.
We would like to reiterate our deep gratitude to
the Secretary-General for his personal commitment in
seeking a rapid solution to the Ivorian crisis within the
framework of the Accra III accords. The international
community — despite the erratic evolution of the
situation — must stay the course with Côte d’Ivoire in
its efforts to respect its commitments and to ensure a
smooth transition towards the restoration of peace, by
stabilizing the situation so that that country can find its
place within the development dynamic in the West
African subregion.
We also encourage the international community
to focus particular attention on the Great Lakes region,
which remains a source of concern. The situation there
also requires a regional approach — one that can be
best effected by holding the proposed international
conference on the Great Lakes region.
We reiterate our firm support for the Secretary-
General’s recommendations to substantially reinforce
the troops of the United Nations Organization Mission
in the Democratic Republic of the Congo in order to
help consolidate the peace process in that country.
The situation in Darfur has highlighted the urgent
need to realize programmes to establish an independent
operations management unit for peacekeeping within
the African Union in order to facilitate the rapid
deployment of African forces to stem conflicts as soon
as they break out.
Conflict prevention can only be effective if we
take into consideration the disturbing question of the
proliferation of small arms and light weapons, which is
a dangerous destabilizing factor. The illicit circulation
of small arms and light weapons considerably reduces
the ability of national communities to peacefully
resolve their disputes.
The same applies to disarmament, which Benin
considers crucial to the establishment of peace and the
promotion of development. We call for the total and
verifiable elimination from our planet of the threat of
nuclear arms, as well as other types of weapons of
mass destruction.
Since 11 September 2001 international terrorism
has become one of the great challenges of our time.
The international community must condemn terrorism
and combat it in all its forms with determination —
attacking the problem with a renewed political will to
seek a lasting solution to the serious international
problems that terrorism feeds on. We must, however,
remember that in prosecuting that struggle it is
imperative that we preserve the democratic freedoms
that have been so dearly won by our citizens, and the
open society, which is the essence of democracy.
Indeed, terrorism is not the monopoly of a single
religion or nationality, much less that of a given
civilization. It is not the concern of one particular
category of countries. It is a global threat and, as a
result, requires a global response. My country is
sparing no effort to join the efforts of the international
community in that area. It is in that spirit that we
signed and carried out the ratification of 12
international conventions regarding the fight against
terrorism and organized crime.
10

We have all acknowledged the need for reform,
and for more than a decade have been involved in a
multidimensional discussion in order to bring the
institutional architecture of the United Nations system
and its operating methods up to date in accordance
with the changing realities the elements of the system
were devised to confront.
The ultimate goal of reform is to better serve the
ideals of the Organization and better meet the
legitimate expectations of the people of the world in
the face of the dangers confronting them today.
With respect to Security Council reform, most
Member States have expressed the hope that the
Security Council will become more representative of
the international community as a whole, in the light of
the considerable increase in the number of Member
States — which have grown from 51 to 192 since the
creation of the United Nations — and in the light of the
fact that the new States have a certain weight
demographically, economically and militarily.
I take this opportunity to extend my thanks to all
Member States of the United Nations that, on 23
October 2003, voted for my country, Benin, to become
a non-permanent member of the Security Council for
the period 2004-2005.
In the context of current discussions on Security
Council reform, Benin believes that any reform of the
Council must take into consideration the legitimate
aspirations of the developing countries, in particular
African countries, while maintaining the Council’s
effectiveness and good functioning.
Benin has no objection to the friendly countries
of Japan, Germany and Brazil becoming permanent
members of the Security Council. However, the extent,
the nature and the modalities of the increase in Council
membership should be based on the principles of
equitable geographic distribution and the sovereign
equality of States. Clearly, there cannot be a partial or
selective increase in the number of permanent and non-
permanent members of the Council that works to the
detriment of the developing countries. In that context,
Africa, like all regional groups, must have two
permanent seats on the Security Council. Any other
solution would cause a de facto disequilibrium and an
overrepresentation of one regional group to the
detriment of others. In other words, Africa justly
demands two permanent seats and two non-permanent
seats, in addition to the three it currently holds.
The right of veto should be extended to the new
permanent members of the Security Council. In
addition, the non-permanent members of the Council,
in rotation, could be accorded the veto power during
the month they hold the presidency, given the
importance of that position.
The link between development and peace can be
seen more clearly now than in the past. We are used to
hearing those two concepts linked in the time-honoured
saying that “development is the other name for peace”.
As national revenue grows, Governments have greater
manoeuvring room to adopt social and economic
policies that promote national integration and regional
equilibrium.
Today, two years after the World Summit on
Sustainable Development, held at Johannesburg, we all
agree on the importance of the progressive and
harmonious attainment of the goals of sustainable
development, in accordance with the outcome of our
work at Johannesburg. If the environment is important,
in no way can it be treated separately from other
aspects of sustainable development. Rather, it is by
reinforcing national development capacity, while
supporting the activities of communities through high-
impact programmes such as microfinancing, as
proposed by the United Nations Development
Programme and the Global Environment Facility, that
we can wage a radical campaign against extreme
poverty and reduce the number of people living in
poverty by 2015, as established in the Millennium
Development Goals.
Those programmes provide opportunities to help
us better protect natural resources. However, we will
not allow the protection of the environment to become
a limit to our country’s economic growth. Sustainable
development, properly understood, consists of
integrating all dimensions into a coherent national
policy.
In developing countries, in particular the least
developed countries and especially Benin, where many
efforts have been made to reinforce democracy,
strengthen the decentralization process and fight
poverty, communities and non-governmental
organizations must be strengthened to decentralize
management of the environment and thus promote
development at the local level.
Also to fight poverty and better manage natural
resources, we must remember that the Johannesburg
11

Summit identified the United Nations Convention to
Combat Desertification as one way to fight poverty and
as a tool available to the international community to
achieve the Millennium Development Goals. When, at
its sixtieth session, the General Assembly examines the
progress made towards achieving those Goals, my
delegation hopes that the Convention to Combat
Desertification will take its rightful place in the
discussions on the Millennium Project, led by
Professor Jeffrey Sachs.
With respect to financial resources, we call on the
international community to make the fourth
replenishment of the Global Environment Fund even
greater than the third and call for the issue of soil
degradation and desertification to receive all the
attention it deserves.
By adopting the 2001 Programme of Action for
the Least Developed Countries for the decade 2001-
2010 at the conclusion of the Third United Nations
Conference on the Least Developed Countries, held in
Brussels, the international community established the
key goal of doing everything possible to halve by 2015
the number of people living in extreme poverty and
suffering hunger and to promote sustainable
development in the developing countries.
In spite of the efforts made, the least developed
countries continue to suffer from the burden of debt,
leading to weakened measures for social protection, the
impoverishment of vulnerable segments of society,
rural migration and the depreciation of agricultural
products, among other things.
In his mandate as Global Chair of the Bureau of
the Least Developed Countries, President Mathieu
Kérékou of the Republic of Benin took part from 28 to
30 June 2004 in the 2004 high-level segment of the
Economic and Social Council’s substantive session,
devoted to mobilizing resources and promoting an
environment favourable to eliminating poverty, in the
context of the implementation of the Programme of
Action for the Least Developed Countries for the
decade 2001-2010. The high-level segment identified
real ways to mobilize external and internal resources to
eliminate poverty through microfinancing, the
promotion of small and medium-sized business and
land tenure security.
The least developed countries, in particular those
of Africa, must strive to strengthen partnerships with
the international community, given that the prospects
of their national economies raise the most doubts.
This year, Benin has again made its modest
contribution to international efforts by convening an
African Union regional conference on the family, in the
framework of the tenth anniversary of the United
Nations International Year of the Family.
At that conference, Africa established an action
plan on the African family, as well as strategies for its
implementation. The action plan is based on the
observation that Africa is undergoing three great
transformations and is faced with enormous challenges
that place increased pressure on families. In order to
meet those challenges, we must adopt an integrated
approach that places families at the centre of a
comprehensive development programme to preserve
the integrity of families.
African countries share the conviction that
implementation of the nine priority areas of that action
plan will make it possible to achieve the Millennium
Development Goals in the shortest possible time. The
action plan has been issued as a United Nations
document. We urge our development partners to give it
all the necessary attention in order to pool resources to
implement the plan, which can be considered a
supplementary effort to better focus on human beings
within their basic social milieu and according to their
principal needs, with a view to attaining the
Millennium Development Goals.
Encouraging efforts have been made in the areas
of official development assistance, managing the
foreign debt of heavily indebted countries and
multinational trade negotiations — in particular those
undertaken in the context of the New Partnership for
Africa’s Development. They must be coherently
pursued in order to achieve an overall improvement in
the foreign environment for developing countries, in
general, and for African countries, in particular.
I would like to take this opportunity to express
my appreciation for the extension of the expiration date
of the Heavily Indebted Poor Countries Debt Initiative,
as well as for the adoption of the general Framework
for Establishing Modalities in Agriculture for
multilateral trade negotiations under the Doha Work
Programme, which is known as the July package. The
general framework of negotiations on that document
was based on the agreement of developed countries to
bring domestic subsidies for their farmers to a level
12

that permits farmers in the least developed countries to
live off the fruits of their labours.
In that regard, I would like to emphasize that, as
far as the sectoral Cotton Initiative is concerned —
which should be the subject of separate and special
treatment within a subcommittee — the development
strategy for the cotton sector could encompass
identifying market opportunities, the possibility of
developing high-added-value activities and the
establishment of bodies or mechanisms that make it
possible to regulate and strengthen the market.
I would like to conclude my statement by
reminding the Assembly that Benin will assume the
presidency of the Security Council in February 2005.
As part of its presidency, we plan to organize a
ministerial conference in New York on the theme
“Thinking about the future situation of child soldiers in
Africa”. One of the objectives envisaged for that
debate will be to help find lasting solutions to the
problem of child soldiers in Africa and to begin the
process of developing an international legal instrument
to prevent the recruitment of children into armies.
Through that theme, we will hope to engage the
international community in a genuine alliance to
promote peace, security, political stability and
development in Africa. We count on the support and
participation of members of the Assembly in that
conference, which will make it possible for us to
defuse the time bomb represented by the issue of child
soldiers. I therefore invite all members to make a
contribution in order to bequeath a brighter tomorrow
to future generations.